Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 22, 2016

The Court of Appeals hereby passes the following order:

A16A1167. CLIFFORD THOMPSON v. MARTY ALLEN, WARDEN.

      After the superior court dismissed his petition for writ of habeas corpus,
Clifford Thompson filed an appeal to this Court. The Supreme Court, however, has
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983,
Art. VI, Sec. VI, Par. III (4). This appeal is thus TRANSFERRED to the Supreme
Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           03/22/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.